DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not concise.  For example, the language “The system may also include” violates the requirement of conciseness.  Correction is required.  See MPEP § 608.01(b).

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the first IT room and the second IT room [are] located in [a] separate building” as recited in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
At least cooling unit in claims 1-3, 5, 6, 11-13, 15, 18 and 20.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
A cooling unit appears to be described as an Indirect Evaporative Cooler or Air Handler Unit in at least 0029 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN109475068A) in view of Slessman et al. (US2014/0190198).

Regarding Claim 1, Zhang teaches a data center air cooling system [fig 1], comprising: a first information technology (IT) room configured to have a first set of electronic racks, each with one or more pieces of IT equipment [0012; fig 1; Drawing I]; a second IT room configured to have a second set of electronic racks, each with one or more pieces of IT equipment [0012; fig 1; Drawing I]; an air cooling unit [0013; fig 1]configured to provide cooling air into an air chamber [6] of the system, wherein the air chamber is configured to supply the cooling air to the first IT room [0012; fig 1; Drawing I]; an air duct system [2; 7] that is configured to supply the cooling air from the air chamber to the second IT room and is configured to return warmed air from the first IT room and the second IT room to the air cooling unit [0012; fig 1; Drawing I].  Zhang does not teach a plurality of louvers that are each configured to open and close independently to create a plurality of airflow modes for cooling pieces of IT equipment in the first IT room, in the second IT room, or a combination thereof.
However, Slessman teaches a data module having an air duct system to supply cooling air to the data module [0003; fig 3] where a plurality of louvers [at least damper 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Zhan to  have a plurality of louvers that are each configured to open and close independently to create a plurality of airflow modes for cooling pieces of IT equipment in the first IT room, in the second IT room, or a combination thereof in view of the teachings of Slessman in order to modulate air supply and thereby control the temperature of supply air.

Regarding Claim 10, Zhang, as modified, teaches the invention of Claim 1 above and Zhang teaches wherein the first IT room and the second IT room are located either in separate buildings or in a same building [fig 1].



    PNG
    media_image1.png
    906
    840
    media_image1.png
    Greyscale




Drawing I

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN109475068A) and Slessman et al. (US2014/0190198) as applied to claim 1 above, and further in view of Andou (JPS60178240A).

Regarding Claim 2, Zhang, as modified, teaches the invention of Claim 1 above and Zhan teaches wherein the air chamber is a first air chamber and is located between the air cooling unit and the first IT room [Drawing I], wherein the data center air cooling system further comprises a second air chamber [Drawing I]; and a third air chamber between the first IT room and the second IT room, wherein the third air chamber comprises a first area adjacent to the first IT room and a second area adjacent to the second IT room [Drawing I],  wherein the second air chamber is adjacent to the second IT room and opposite to the third air chamber [Drawing I].  Zhang does not teach wherein a first louver of the plurality of louvers is between the first area and second area.
However, Andou teaches an air conditioner with an system of parallel ducts having a first duct 10 and second duct 11 [0001; fig 7] wherein a louver [at least the system of dampers 14, 15] is between the first duct [10] and the second duct [11; fig 7] for the obvious advantage of allowing air to flow from the first duct to the second duct and vice versa.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Zhan to have wherein a first louver of the plurality of louvers is between the first area and second area in view of the teachings of Andou in order to allow air to flow from the first duct to the second duct and vice versa.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN108507085A) in view of Slessman et al. (US2014/0190198).

Regarding Claim 11, Huang teaches a data center cooling system [fig 1], comprising: a first information technology (IT) room configured to have a first set of electronic racks [1], each with one or more pieces of IT equipment [0011; fig 1; Drawing II]; a second IT room configured to have a second set of electronic racks [1], each with one or more pieces of IT equipment [0011; fig 1; Drawing II]; a first air cooling unit [4] that is adjacent to the first IT room and a second air cooling unit that is adjacent to the second IT room, wherein both air cooling units are configured to separately provide cooling air into the IT rooms [0011; 0013; Drawing II]; an air duct system [3, 5] that is configured to supply cooling air to both rooms and return warmed air from both IT rooms to both air cooling units [0011; fig 1; Drawing II].  Huang does not explicitly teach a plurality of louvers that are configured to open and close independently to create a plurality of airflow modes for cooling pieces of IT equipment in the first IT room, in the second IT room, or a combination thereof.
However, Slessman teaches a data module having an air duct system to suppy cooling air to the data module [0003; fig 3] where a plurality of louvers [at least damper 415] are each configured to open and close independently to create a plurality of airflow modes for cooling pieces of IT equipment [315] in the module [0162; 0163; fig 3].  Slessman teaches that it is known in the field of data center cooling that this arrangement allows a user to modulate air supply and thereby control the temperature of supply air [0163; where one skilled in the art would recognize that air dampers can be installed at the supply openings of Huang; see Huang at fig 1]].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify 

Regarding Claim 2, Huang, as modified, teaches the invention of Claim 11 above and Huang teaches a first air chamber that is between the first air cooling unit and the first IT room; and a second air chamber that is between the second air cooling unit and the second IT room [Drawing II; where cold chamber 10 can be arranged as a duct].



    PNG
    media_image2.png
    649
    838
    media_image2.png
    Greyscale

Drawing II

Allowable Subject Matter

Claims 3 and 13 are cited as containing allowable subject matter. 

Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims depending therefrom are cited as being objected to based upon their respective dependencies.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763